UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
GUSTAVIA HOME, LLC,

                                   Plaintiff,               ORDER ADOPTING R&R
-against-                                                   16-CV-6633 (DRH)(SIL)

MIGUEL ALVAREZ,
                                    Defendant.
-----------------------------------------------------X

HURLEY, Senior District Judge:

                                             INTRODUCTION

        Presently before the Court is the Report and Recommendation (“R&R”), dated February

4, 2019, of Magistrate Judge Steven I. Locke, recommending that Plaintiff’s motion: (1) to

confirm the Referee’s Report of Sale of a foreclosed residential property located at 9 Dourland

Road, Medford, New York (“Subject Property”); (2) to determine the fair and reasonable market

value of the Subject Property; and (3) for leave to enter a deficiency judgment against Defendant

Alvarez, be denied in its entirety for untimeliness. The time to file objections has expired, and

no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the R&R

for clear error, and finding none, now concurs in both its reasoning and its result. Accordingly,

the Court adopts the February 4, 2019 R&R of Judge Locke as if set forth herein. Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s motion is denied in its entirety and the

mortgage on the Subject Property is deemed satisfied.

        The Clerk of Court is directed to enter judgment accordingly and close the case.

Dated: Central Islip, N.Y.
       March 7, 2019                                        /s/ Denis R. Hurley
                                                            Denis R. Hurley
                                                            United States District Judge

                                                   Page 1 of 1 
 
